Exhibit 10.17
AGREEMENT
THIS AGREEMENT, entered into this 30 day of April 2008, is by and between
Accelerated Innovation LLC, a Delaware Limited Liability Company having its
principal place of business at 1033 U.S. Highway 46E, Suite A204, Clifton, NJ
07013 (“Accelerated”), Cervical Xpand, LLC, a New Jersey Limited Liability
Company having its principal place of business at 1033 U.S. Highway 46E, Suite
A204, Clifton, NJ 07013 (“Cervical Xpand”), Uni-Knee, LLC, a New Jersey Limited
Liability Company having its principal place of business at 1033 U.S. Highway
46E, Suite A204, Clifton, NJ 07013 (“Uni-Knee”) and John D. Kuczynski, an
individual residing at 30 Upper Greenwood Lake Road, Hewitt, NJ 07421
(“Kuczynski”).
          Whereas, Accelerated is the owner of all right, title and interest in
certain technology related to spinal, hip and knee orthopedic devices and
instruments,, including, but not limited to the patent applications set forth in
Exhibit A (hereinafter, “Accelerated Technology”); and
          Whereas, Uni-Knee is the owner of all right, title and interest in
certain technology related to the Accin Uni-Knee System for Unicompartmental
Knee Surgery, including, but not limited to the patent applications set forth in
Exhibit B (hereinafter, “Uni-Knee Technology”); and
          Whereas, Kuczynski has certain knowledge and expertise in the field of
hip and knee orthopedic devices and instruments,, and assisted Accelerated in
the development and commercialization some of Accelerated’s Technology; and
          Whereas, Kuczynski has certain knowledge and expertise in the field of
Unicompartmental Knee Surgery, and assisted Uni-Knee in the development and
commercialization some of Uni-Knee’s Technology; and
          Whereas, Accelerated retained Kuczynski as an Independent Contractor
to assist Accelerated in the development and/or commercialization some of the
Accelerated Technology; and
          Whereas, Uni-Knee retained Kuczynski as an Independent Contractor to
assist Uni-Knee in the development and/or commercialization of the Uni-Knee
Technology; and
          NOW, THEREFORE, for good and valuable consideration, the receipt for
and sufficiency of which is hereby acknowledged, Kuczynski does hereby represent
and warrant as follows:
1.1. Kuczynski hereby represents and warrants that Kuczynski will not assert any
rights in any Accelerated Technology or any Uni-Knee Technology.
1.2. Kuczynski hereby represents and warrants that his contributions to the
inventions as disclosed in the Accelerated Technology and the Uni-Knee
Technology are not subject to any pre-existing or co-existing obligations to any
third party.
1.3. Kuczynski hereby represents and warrants that to Kuczynski’s knowledge, no
composition, method, software or device incorporating his inventions would
infringe any patent, copyright or other proprietary right of any third party.
1.4. Kuczynski hereby represents and warrants that Kuczynski has no other
obligations to assign any inventions made, conceived or reduced to practice
during his relationship with Accelerated or Uni-Knee.

Page 1 of 6



--------------------------------------------------------------------------------



 



1.5. Kuczynski hereby represents and warrants that the terms of this Agreement
are not inconsistent with any other contractual or legal obligations that
Kuczynski may have or with the policies of any institution or company with which
Kuczynski is or was associated.
1.6. Kuczynski hereby represents and warrants that all of Kuczynski’s
contributions to the Accelerated Technology and the Uni-Knee Technology were
Kuczynski’s original work and that, to Kuczynski’s knowledge, none of his
inventions or any development, use, production, distribution, or exploitation
thereof will infringe, misappropriate, or violate any intellectual property or
other right of any other person or entity (including, without limitation,
Kuczynski).
1.7. Kuczynski has the right to enter into this Agreement and to provide
Accelerated and Uni-Knee with the representations and warranties and rights
provided for herein.

2.   MISCELLANEOUS PROVISIONS.

2.1. Assignment:
This Agreement cannot be assigned by either party without the prior written
consent of the other party, which will not be unreasonably withheld, except that
Accelerated and Uni-Knee may assign this Agreement to any successor of all or
substantially all of its business to which this Agreement relates without the
prior written consent of Kuczynski.
2.2. Binding Effect:
This Agreement will be binding on and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors, and assigns.
2.3. Force Majeure:
No party will be in default or otherwise liable for any delay in or failure of
its performance under this Agreement if such delay or failure arises by any
reason beyond its reasonable control, including any act of God, any acts of the
common enemy, terrorism, the elements, earthquakes, floods, fires, epidemics,
riots, failure or delay in transportation or communications, or any other act or
failure to act by another party or such other party’s employees, agents, or
contractors; provided, however, that lack of funds will not be deemed to be
reasons beyond a party’s reasonable control. The parties will promptly inform
and consult with each other as to any of the above causes, which in their
judgment may or could be the cause of a delay in the performance of this
Agreement.
2.4. Waiver:
The failure of any party to enforce any of the provisions hereof will not be
construed to be a waiver of the right of such party thereafter to enforce such
provisions or any other provisions.
2.5. Governing Law:
This Agreement will be governed for all purposes by the laws of the State of New
Jersey. If any provision of this Agreement is declared void, such provision will
be deemed severed from this Agreement, which will otherwise remain in full force
and effect.

Page 2 of 6



--------------------------------------------------------------------------------



 



2.6. Jurisdiction; Service of Process:
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement shall be subject to the exclusive
jurisdiction of the state and federal courts located in the State of New Jersey.
2.7. Costs:
Kuczynski agrees that if he is held by any court of competent jurisdiction to be
in violation, breach, or nonperformance of any of the terms of this Agreement,
then he will pay all costs of such action or suit, including reasonable
attorneys’ fees.
2.8. Section Headings; Construction:
The heading appearing at the beginning of the several sections making up this
Agreement have been inserted for identification and reference purposes only and
will not be used in the construction and interpretation of this Agreement.
2.9. Remedies:
2.10. All rights conferred under this Agreement or by any other instrument or
law will be cumulative and may be exercised singularly or concurrently.
2.11. Amendments:
This Agreement may only be amended, changed, or modified in a writing signed by
both parties.
2.12. Relationship of the Parties:
Each party is acting as an independent contractor and not as employee, agent,
partner, or joint venturer with the other party for any purpose. Except as
provided in this Agreement, neither party will have any right, power, or
authority to act or to create any obligation, express or implied, on behalf of
the other.
2.13. Counterparts:
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement, and all of which, when taken
together, will be deemed to constitute one and the same Agreement.
2.14. Entire Agreement:
The parties agree that this Agreement constitutes the complete and exclusive
statement of the agreement between them as to the specific subject matter
hereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Page 3 of 6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereby intending to be legally bound, have
caused this Agreement to be executed by their duly authorized representatives.
AGREED TO AND ACCEPTED BY:

                      John D. Kuczynski       Accelerated Innovation LLC    
 
                   
By:
  /s/ John Kuczynski
 
     (Signature)       By:   /s/ Michael Kvitnitsky
 
     (Signature)    
 
                   
Name:
  John Kuczynski
 
(Print)      Name:   Michael Kvitnitsky    
 
                   
 
                   
 
                   
Date:
  4/30/2008       Date:   4/30/2008    
 
                   
 
                    Uni-Knee, LLC                
 
                   
By:
  /s/ Michael Kvitnitsky                
 
                   
 
       (Signature)                
 
                   
Name:
  Michael Kvitnitsky                
 
                   
 
                   
Date:
  4/30/2008                
 
                   

Page 4 of 6



--------------------------------------------------------------------------------



 



EXHIBIT A

                  PATENT         KGGD   APPLICATION   DATE     No   NO.   FILED
  TITLE OF INVENTION
622/2
  60/658,365)   (03/03/05)   DYNAMIC STABILIZER
622/2A
  11/186,699   07/21/05   VERTEBRAL STABILIZATION USING
 
          FLEXIBLE RODS
622/2B
  11/325,104   1/4/06   METHODS AND APPARATUS FOR
 
  60/658,365)   (3/3/05)   VERTEBRAL STABILIZATION USING
 
          SLEEVED SPRINGS
622/3
  11/348,594   02/07/06   METHODS AND APPARATUS FOR
 
  60/658,313)   (03/03/05)   PROVIDING A RETAINER FOR A
 
          BONE STABILIZATION DEVICE
622/5
  60/658,227)   (03/03/05)   PEDICLE SCREW
622/5A
  11/360,708   02/23/06   SPINAL STABILIZATION USING
 
          BONE ANCHOR AND ANCHOR
 
          SEAT WITH TANGENTIAL WITH
 
          LOCKING FEATURE
622/5B
  11/360,707   02/23/06   SPINAL STABILIZATION USING
 
          BONE ANCHOR SEAT AND CROSS
 
          COUPLING WITH IMPROVED
 
          LOCKING FEATURE
622/6
  11/385,083   03/21/06   METHOD AND APPARATUS FOR
 
  60/665,010)   (03/24/05)   BONE STABILIZATION
622/7
  11/376,977   03/16/06   INTERVERTEBRAL DISC
 
  60/665,009   (03/24/05)   REPLACEMENT DEVICE
622/8
  Non-Provisional No.   05/26/05   COATED MATERIAL PEDICLE
 
  11/137,963       SCREW AND ROD
622/9
  11/443,425   05/30/06   VERTEBRAL FACET STABILIZER
 
  60/688,421   (06/08/05)    
622/10
  11/488,817   07/18/06   INTERVERTEBRAL DISC
 
          REPLACEMENT DEVICE WITH
 
          RESILIENT SUPPORT

Page 5 of 6



--------------------------------------------------------------------------------



 



EXHIBIT B

                  PATENT         KGGD   APPLICATION   DATE     No   NO.   FILED
  TITLE OF INVENTION
622/13A
  11/304,958   12/14/2005   Unicompartmental Knee
 
          Joint Implant And
 
          Instrument System
622/13B
  11/338,159   01/23/2006   Unicompartmental Knee
 
          Joint Implant And
 
          Instrument System

Page 6 of 6